Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/948,018, which was filed 08/27/20 and is a continuation of application 16/023,912. Claims 1-20 are pending in the application and have been considered.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 12, 13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leydon et al. (2013/0159919).

Consider claim 1, Leydon discloses a method comprising: 
identifying one or more text characters input into a client device (message 510, Fig 5, [0091]); 
generating a plurality of pictorial symbol classifications from the one or more text characters, the plurality of pictorial symbol classifications including a pictorial symbol category classification for a group of pictorial symbols of a similar type (emoticons 506 which relate to cities, [0092], Fig 5) and an individual pictorial symbol classification (smiley face graphical emoticon, [0091], Fig 5); 
determining that one of the plurality of pictorial symbol classifications satisfies a specified threshold (emoticon search module 208 only identifies an emoticon as a candidate if the strength of the association between the emoticon and the target context meets or exceeds a predetermined threshold, [0052]); 
displaying, on a display device of the client device, a presentation of a single display element-based on the individual pictorial symbol classification exceeding a specified individual pictorial symbol classification threshold (the smiley face is displayed, [0091], Fig 5, and since the emoji search module only selects candidates exceeding the threshold, it is considered “based on… exceeding” the threshold, [0052]); and 
displaying, on the display device of the client device, a presentation of two or more display elements that are associated with the pictorial symbol category classification based on the pictorial symbol category classification exceeding a specified a pictorial symbol category classification threshold (emoticons 506 which relate to cities are displayed, [0092], Fig 5, the “pictorial symbol category classification threshold” considered to be the lowest scoring city related emoticon in the group, [0052]).


Consider claim 13, Leydon discloses a system comprising: 
one or more processors of a machine (processor, [0011]); and 
a memory storing instructions that, when executed by at least one processor among the one or more processors (memory, [0027]), causes the machine to perform operations comprising: 
identifying one or more text characters input into a client device (message 510, Fig 5, [0091]); 
generating a plurality of pictorial symbol classifications from the one or more text characters, the plurality of pictorial symbol classifications including a pictorial symbol category classification for a group of pictorial symbols of a similar type (emoticons 506 which relate to cities, [0092], Fig 5) and an individual pictorial symbol classification (smiley face graphical emoticon, [0091], Fig 5); 
determining that one of the plurality of pictorial symbol classifications satisfies a specified threshold (emoticon search module 208 only identifies an emoticon as a candidate if the strength of the association between the emoticon and the target context meets or exceeds a predetermined threshold, [0052]); 
displaying, on a display device of the client device, a presentation of a single display element-based on the individual pictorial symbol classification exceeding a specified individual pictorial symbol classification threshold (the smiley face is displayed, [0091], Fig 5, and since the emoji search module only selects candidates exceeding the threshold, it is considered “based on… exceeding” the threshold, [0052]); and 
displaying, on the display device of the client device, a presentation of two or more display elements that are associated with the pictorial symbol category classification based on the pictorial symbol category classification exceeding a specified a pictorial symbol category classification threshold (emoticons 506 which relate to cities are displayed, [0092], Fig 5, the “pictorial symbol category classification threshold” considered to be the lowest scoring city related emoticon in the group, [0052]).

Consider claim 17, Leydon discloses a machine-readable storage device (RAM or ROM, [0100]) embodying instructions that, when executed by a device, cause the device to perform operations comprising: 
identifying one or more text characters input into a client device (message 510, Fig 5, [0091]); 
generating a plurality of pictorial symbol classifications from the one or more text characters, the plurality of pictorial symbol classifications including a pictorial symbol category classification for a group of pictorial symbols of a similar type (emoticons 506 which relate to cities, [0092], Fig 5) and an individual pictorial symbol classification (smiley face graphical emoticon, [0091], Fig 5); 
determining that one of the plurality of pictorial symbol classifications satisfies a specified threshold (emoticon search module 208 only identifies an emoticon as a candidate if the strength of the association between the emoticon and the target context meets or exceeds a predetermined threshold, [0052]); 
displaying, on a display device of the client device, a presentation of a single display element-based on the individual pictorial symbol classification exceeding a specified individual pictorial symbol classification threshold (the smiley face is displayed, [0091], Fig 5, and since the emoji search module only selects candidates exceeding the threshold, it is considered “based on… exceeding” the threshold, [0052]); and 
displaying, on the display device of the client device, a presentation of two or more display elements that are associated with the pictorial symbol category classification based on the pictorial symbol category classification exceeding a specified a pictorial symbol category classification threshold (emoticons 506 which relate to cities are displayed, [0092], Fig 5, the “pictorial symbol category classification threshold” considered to be the lowest scoring city related emoticon in the group, [0052]).

Consider claim 7, Leydon discloses the presentation of two or more display elements comprises a first window for displaying an individual symbol and a second window for displaying at least one symbol in a subcategory or category of symbols (window 504 contains smiley face and window 506 contains the images related to cities, Fig 5, [0091-0092]).

Consider claim 12, Leydon discloses the display elements include one or more of: an emoji, an emoticon, or an image (smiley face graphical emoticon, [0091]).

Consider claim 16, Leydon discloses the presentation of two or more display elements comprises a first window for displaying an individual symbol and a second window for displaying at least one symbol in a subcategory or category of symbols (window 504 contains smiley face and window 506 contains the images related to cities, Fig 5, [0091-0092]).

Consider claim 20, Leydon discloses the presentation of two or more display elements comprises a first window for displaying an individual symbol and a second window for displaying at least one symbol in a subcategory or category of symbols (window 504 contains smiley face and window 506 contains the images related to cities, Fig 5, [0091-0092]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Leydon et al. (2013/0159919) in view of Nagel et al. (2017/0308587).

Consider claim 5, Leydon does not, but Nagel discloses the one or more text characters are input into the client device by: receiving voice data at the client device (voice input, [0094]); and performing speech recognition on the voice data to identify words in the voice data (speech recognition, [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filign date of the claimed invention to modify the invention of Leydon such that the one or more text characters are input into the client device by: receiving voice data at the client device; and performing speech recognition on the voice data to identify words in the voice data in order to avoid having to switch between multiple GUIS, thus making user interaction easier, as suggested by Nagel ([0001]).

Consider claim 15, Leydon does not, but Nagel discloses the one or more text characters are input into the client device by: receiving voice data at the client device (voice input, [0094]); and performing speech recognition on the voice data to identify words in the voice data (speech recognition, [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filign date of the claimed invention to modify the invention of Leydon such that the one or more text characters are input into the client device by: receiving voice data at the client device; and performing speech recognition on the voice data to identify words in the voice data for reasons similar to those for claim 5.

Consider claim 19, Leydon does not, but Nagel discloses the one or more text characters are input into the client device by: receiving voice data at the client device (voice input, [0094]); and performing speech recognition on the voice data to identify words in the voice data (speech recognition, [0094]).
It would have been obvious to one of ordinary skill in the art before the effective filign date of the claimed invention to modify the invention of Leydon such that the one or more text characters are input into the client device by: receiving voice data at the client device; and performing speech recognition on the voice data to identify words in the voice data for reasons similar to those for claim 5.

Allowable Subject Matter
Claims 2-4, 6, 8-11, 14, and 18 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all limitations of the base and any intervening claims.

Consider claim 2, the prior art does not fairly teach or suggest “…the generating is accomplished using a machine learning scheme that is a multitask neural network having a first network portion configured to generate individual pictorial symbol classifications and a second network portion configured to generate pictorial symbol category classifications.” Claims 14 and 18 recite similar limitations. Claims 3, 4, 6, 8-11 further limit the allowable subject matter of intervening claim 2. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9720955 Cao discloses search query predictions by a keyboard
US 20170185581 Bojja discloses suggesting emoji for insertion into a communication of text

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                            05/18/22